 
  Exhibit 10.2 
EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (this “Agreement”) is made effective as of March 30,
2018 (the “Execution Date”) by and among MetaStat, Inc., a Nevada corporation
(the “Company”) and [___________] (the “Investor”).
 
RECITALS
 
WHEREAS, the Company and the Investor entered into a securities purchase
agreement dated as of December 31, 2014, as amended on March 27, 2015 (the
“Series B Purchase Agreement”), pursuant to which the Company issued and sold to
the Payee: (i) shares of Series B Convertible Preferred Stock (the “Series B
Preferred”) with a stated value of $5,500 per share, which is convertible into
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”) and (ii) five-year warrants to purchase 91,000 shares of Common Stock at
$10.50 per share (the “Series A Warrants”) for an aggregate purchase price of
$1,001,000.00;
 
WHEREAS, the Company and the Investor entered into that certain Exchange
Agreement dated January 17, 2017 (the “Exchange Agreement”), pursuant to which
the Company issued to the Investor a 10% convertible promissory note (the
“Promissory Note”), in the aggregate principal amount of $1,000,000.00, which is
convertible into shares of Common Stock at $2.00 per share, and having a
maturity date of September 30, 2017, in accordance with the terms of the
Exchange Agreement;
 
WHEREAS, Investor is currently the beneficial owner of 226.2941 shares of Series
B Preferred plus accrued and unpaid dividends through March 30, 2018 in the
amount of $50,116.00 for an aggregate stated value of $1,294,900.00 (the “Stated
Value”);
 
WHEREAS, Investor is currently the beneficial owner of the Promissory Note in
the principal amount of $1,000,000.00 plus accrued and unpaid interest through
March 30, 2018 of $134,027.00 (the “Principal Balance”);
 
WHEREAS, the Company is currently conducting a private placement (the “Private
Placement”) pursuant to a note purchase agreement dated on or about March 30,
2018 (the “Note Purchase Agreement”) in the form attached hereto as Exhibit A,
which consists of (i) senior non-convertible promissory bridge notes (the
“Senior Notes”), in the form attached hereto as Exhibit B, (ii) junior
non-convertible promissory bridge notes (the “Junior Notes,” and together with
the Senior Notes, the “Notes”), in the form attached hereto as Exhibit C, and
(iii) five-year warrants with an exercise price of $2.00 per share (the “Note
Warrants”) to purchase 10,000 shares of Common Stock for every $100,000
principal amount of Notes, in the form attached hereto as Exhibit D. The shares
of Common Stock the Warrants are exercisable into shall be referred to as the
“Warrant Shares”;
 
WHEREAS, concurrently, but in no event later than two (2) business days
following the Closing (as defined below), the Company shall repay to the
Investor $300,000.00 (the “Cash Payment”) of the Principal Balance, leaving
$834,027.00 principal amount of the Promissory Note remaining (the “Note
Exchange Balance”) for the Exchange (as defined below).
 
WHEREAS, the Company desires, and the Investor agrees, that the Investor
exchange (the “Exchange”) the Promissory Note, the Series B Preferred, and the
Series A Warrants for the following securities to be issued in the Private
Placement: (i) a Senior Note in the aggregate principal amount equal to
$834,027.00 (the Note Exchange Balance), (ii) a Junior Note in the aggregate
principal amount equal to $1,294,900.00 (the Stated Value), and (iii) Warrants
to purchase an aggregate of 212,893 shares of Common Stock (the “Note
Warrants”), upon the terms and conditions set forth herein and shall be deemed a
purchaser under the Note Purchase Agreement;
 
WHEREAS, each of the Notes, the Note Warrants, and the Warrant Shares is
intended to qualify as an exempted security under Section 3(a)(9) or Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”).
 
 
 
-1-

 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
ARTICLE I
 
THE EXCHANGE
 
1.1           Closing. Subject to the terms and conditions set forth in this
Agreement, the Company and the Investor shall exchange (i) the Promissory Note
in consideration for the issuances of a Senior Note in the aggregate principal
amount equal to $834,027.00 (the Note Exchange Balance) and 83,403 Note
Warrants, and (ii) the Series B Preferred and the Series A Warrant in
consideration for the issuances of a Junior Note in the aggregate principal
amount equal to $1,294,900.00 (the Stated Value), and 129,490 Note Warrants. The
closing of the Exchange and issuance of the Notes and Note Warrants (the
“Closing”) shall take place at the offices of the Company, 27 Drydock Ave., 2nd
Floor, Boston, MA 02210 on the date hereof or such other date as the parties
shall agree (the “Closing Date”).
 
1.2           Exchange.
 
(a) Investor Obligations. At the Closing, the Investor shall deliver or promptly
cause to be delivered to the Company (i) the original Promissory Note, (ii) the
certificates representing the Series B Preferred, or an indemnification
undertaking with respect to such certificates in the event of the loss, theft or
destruction of such certificates (iii) an executed copy of this Agreement, and
(iv) an executed copy of the Note Purchase Agreement and any other related
Private Placement documents.
 
(b) Company Obligations. At the Closing, the Company shall deliver or promptly
cause to be delivered to the Investor (i) the Notes, (ii) the Note Warrants,
(iii) an executed copy of this Agreement, and (iv) an executed copy of the Note
Purchase Agreement and any other related Private Placement documents. Promptly,
but in no event later than two (2) business days following the Closing, the
Company shall pay the Cash Payment of $300,000.00 to the Investor, according to
written wire instructions provided by the Investor to the Company attached
hereto on Exhibit E, or otherwise agreed to by the parties.
 
(c)            Promissory Note, Series B Preferred and Series A Warrant.
Effective as of the Closing Date, the Promissory Note, the Series B Preferred
and the Series A Warrant shall be deemed automatically canceled and of no
further force or effect and shall thereafter represent only the right to receive
the Notes and Note Warrants (sometimes collectively referred to herein as the
“New Securities”), and the Cash Payment .
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1           Investor Representations and Warranties. The Investor hereby
represents and warrants to the Company as follows on the Execution Date and the
Closing Date:
 
(a)           Organization; Authority. The Investor, if not a natural person, is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. The Investor has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. This
Agreement has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Investor, enforceable against it in accordance
with its terms.
 
(b)            Ownership of the Promissory Note, Series B Preferred and Series A
Warrant. The Investor is the sole owner of the Promissory Note, the Series B
Preferred, and the Series A Warrant free and clear of any and all liens, claims
and encumbrances of any kind.
 
 
 
-2-

 
 
(c) Investment Intent. The Investor is acquiring the New Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such New Securities or any part thereof, except
pursuant to sales that are exempt from the registration requirements of the
Securities Act and/or sales registered under the Securities Act. The Investor
does not have any agreement or understanding, directly or indirectly, with any
person or entity to distribute the New Securities.
 
(d) Investor Status. At the time the Investor was offered the New Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act. The Investor is not a
broker-dealer.
 
(e) General Solicitation. The Investor is not acquiring the New Securities as a
result of or subsequent to any advertisement, article, notice or other
communication regarding the New Securities published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.
 
(f) Reliance. The Investor understands and acknowledges that (i) the New
Securities are being offered and sold to it without registration under the
Securities Act in a transaction that is exempt from the registration provisions
of the Securities Act, and (ii) the availability of such exemption depends in
part on, and the Company will rely upon the accuracy and truthfulness of, the
foregoing representations, and the Investor hereby consents to such reliance.
 
(g) Brokers and Finders. The Investor has no knowledge of any person who will be
entitled to or make a claim for payment of any finder fee or other compensation
as a result of the consummation of the transactions contemplated by this
Agreement.
 
2.2           Company Representations and Warranties. The Company hereby makes
the following representations and warranties to each Investor on the Execution
Date and on the Closing Date:
 
(a) Organization and Qualification. The Company is a corporation incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction where the nature of the business it conducts makes such
qualification necessary, except where the failure to do so would not have a
material adverse effect on the Company.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and to issue the Notes, the Note Warrants and Warrant Shares,
upon exercise of the Note Warrants in accordance with the terms of the Note
Warrants and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement and any other
agreements and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the Company’s Board of Directors, and no
further consent or authorization of the Company, its Board of Directors
(including any committee thereof) or any class of the Company’s stockholders is
required. This Agreement, the Notes, and the Note Warrants have been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligations of the Company enforceable
against the Company, in accordance with their terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c) Issuance of the New Securities. The Notes and the Note Warrants, when issued
at the Closing, will be duly authorized, validly issued, fully paid and
non-assessable and will be free and clear of all taxes, liens, options or other
encumbrances of any nature (except for those imposed under applicable securities
laws).
 
 
 
-3-

 
 
(d) No Conflicts. The execution, delivery and performance of this Agreement, and
the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance and reservation for
issuance, as applicable, of the Warrant Shares will not, (i) result in a
violation of the certificate of incorporation of the Company (the “Certificate
of Incorporation”) or the bylaws of the Company (the “Bylaws”) or (ii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and rules or
regulations of any self-regulatory organizations to which either the Company or
its securities are subject) applicable to the Company or by which any property
or asset of the Company is bound or affected. The Company is not in violation of
its Certificate of Incorporation, Bylaws or other organizational documents. The
Company is not in default (and no event has occurred which, with notice or lapse
of time or both, would put the Company in default) under, nor has there occurred
any event giving others (with notice or lapse of time or both) any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party except for such
violations, defaults or events that have had a material adverse effect.
 
(e) Absence of Certain Changes. Since February 28, 2017, there has been no
material adverse change and no material adverse development in the business,
properties, operations, prospects, financial condition or results of operations
of the Company, except as disclosed in the reports, schedules, forms, statements
and other documents (including all financial statements and schedules thereto
and all exhibits included therein and documents incorporated by reference
therein) required to be filed by the Company with the Securities and Exchange
Commission (the “SEC”) pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended, filed before the date hereof. The Company has
not taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any bankruptcy or receivership law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings with respect to the Company.
 
(f) Certain Fees. No fees or commissions will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.
 
ARTICLE III
 
OTHER COVENANTS
 
3.1           Securities Laws. The Investor acknowledges that the Notes, Note
Warrants and Warrant Shares have not been registered under the Securities Act
and may only be disposed of pursuant to an available exemption from or in a
transaction not subject to the registration requirements of the Securities Act.
 
3.2           Restrictive Legend. The Investor agrees to the imprinting of the
following legend, or in similar form, on the Notes, Note Warrants and Warrant
Shares:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
3.3            Reservation of Shares. The Company shall at all times have
authorized and reserved for the purpose of issuance a sufficient number of
Warrant Shares.
 
 
 
-4-

 
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1           Fees and Expenses. Except as set forth in this Section 4.1, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp and other taxes and duties levied in
connection with the issuance of the New Securities.
 
4.2           Entire Agreement; Amendments. This Agreement together with the
exhibits and schedules hereto, dated as of the Execution Date, contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
4.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email at the email address specified in this Section prior to 6:00 p.m. (New
York City time) on a business day, against electronic confirmation thereof, (ii)
the business day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number or email at the email address
specified in this Agreement later than 6:00 p.m. (New York City time) on any
date, against electronic confirmation thereof, (iii) the business day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:
 
If to the Company: 
MetaStat, Inc.
27 Drydock Ave., 2nd Floor
Boston, MA 02210
Facsimile No.: (646) 304-7086
Email: dschniederman@metastat.com
Attn: Daniel Schneiderman
 
With copies to (which shall                       Loeb & Loeb LLP
               not constitute notice):                               345 Park
Ave.
New York, NY 10154
Facsimile No.: (212) 898-1184
Email: dlevine@loeb.com
Attn: David Levine
 
If to the Investor: 
[___________]
[___________]
[___________]
Attention: [___________]
Tel. No.: [___________]
Fax No.: [___________]
Email: [___________]
 
or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.
 
4.4           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and by the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
4.5           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
 
 
-5-

 
 
4.6           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Investor may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Company.
 
4.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
 
4.8           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. The Company and
the Investor irrevocably consent to the jurisdiction of the United States
federal courts and state courts located in the State of New York in any suit or
proceeding based on or arising under this Agreement and irrevocably agree that
all claims in respect of such suit or proceeding may be determined in such
courts.
 
4.9           Survival. The representations and warranties contained herein
shall survive until the expiration of the first anniversary following the
Closing. The agreements and covenants contained herein shall survive the Closing
and the delivery of the New Securities until the expiration of the applicable
statute of limitations (if any) therefor.
 
4.10           Execution. This Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a scanned copy via electronic mail, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile or scanned signature page were an original thereof.
 
4.11           Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
4.12           Further Assurances. The parties hereto agree that each shall
execute and deliver any and all further agreements, instruments, certificates
and other documents, and shall take any and all action, as any of the parties
hereto may reasonably deem necessary or desirable in order to carry out the
intent of the parties to this Agreement.
 
4.13           Attorneys’ Fees. If either party shall commence an action or
proceeding to enforce any provisions relating to the obligations to close the
transactions contemplated by this Agreement prior to the Closing, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
 
[signature page follows]
 
-6-

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
COMPANY:
 
METASTAT, INC.
 
By:    ___________________________  

Name:
Title:
 
 
INVESTOR:
 
By:   ______________________________

Name:
Title:
 
 
[Signature Page to Exchange Agreement]
-7-

 
 
Exhibit A
 
[Form of Note Purchase Agreement]
 
 
 
 
-8-

 
 
Exhibit B
 
[Form of Senior Note]
 
 
 
 
 
-9-

 

 
Exhibit C
 
[Form of Junior Note]
 
 
 
 
-10-

 

 
Exhibit D
 
 [Form of Note Warrant]
 
 
 
 
 
-11-

 
 
Exhibit E
 
[Wire Instructions]
 
 
 
 
-12-
